Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Turocy on 01/27/2021.


The application has been amended as follows: 
In claim 1, line 8, the word “and” at the end of the line has been deleted.
In claim 13, line 1, the wordings “computer-readable non-transitory” has been changed to 
--non-transitory computer-readable-- (i.e. the wordings are reversed).
Claim 12 has been canceled.




Allowable Subject Matter
Applicant has amended independent claims to include allowable subject matter from previous dependent claims 4, 5 and 8 to now read as “A vehicle control system comprising: an acquisition unit that acquires information relating to a situation of a transit point of autonomous driving; and a determination unit that determines whether an autonomously driven vehicle will pass the transit point based on the information acquired by the acquisition unit, wherein the acquisition unit acquires information relating to a first user that is the transit point and information relating to a second user that is an operation owner of the autonomously driven vehicle, and the determination unit refers to the information acquired by the acquisition unit, determines whether there is a specific relationship between the first user and the second user, and determines that the autonomously driven vehicle will pass the transit point in a case where there is the specific relationship and the autonomously driven vehicle is used by a third user, the determination unit extracts a time slot of a stopover at the transit point according to an usage form of the third user based on a first schedule of the first user, and the determination unit narrows down a time slot serving as a candidate based on a second schedule of the second user from the extracted time slot, and determines a start time of operation of the autonomously driven vehicle in accordance with the narrowed-down time slot.”  During the time of the said invention, the examiner acknowledges there was no prior art that taught the scope of the invention during the filing date of the said invention above.  As a result, the examiner acknowledges the applicant’s invention as novel.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                     

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685